DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are all the claims pending in the application. Claims 1-6 and 12-20 are rejected. Claims 7-11 are objected to. 

Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “assignment unit” and “drawing unit” in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 7-11 and 18-19 are objected to because of the following informalities:  
Each of claims 7-11 recite “the branching” and “the joining”. There is insufficient antecedent basis for these limitations in the claims. 
Claim 18 recites “comprising an assignment unit and a drawing unit”. Since these units are previously recited in independent claim 1, from which claim 18 depends, this limitation should be amended to recite “comprising [[an]] the assignment unit and [[a]] the drawing unit”.
Claim 19 recites “causing the assignment unit that acquires” and “causing the drawing unit that selects”. These limitations should be amended to recite “causing the assignment unit to acquire  to select .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0232660 to Bannae (hereinafter “Bannae”).
As to independent claim 1, Bannae discloses a fluid analysis apparatus (Abstract discloses that Bannae is directed to a medical image processing apparatus that calculated flow-velocity of fluid) comprising: an assignment unit that acquires, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel ([0034, 0046] discloses acquiring flow-velocity vectors for each voxel in a three-dimensional image acquired by imaging a patient, the image including blood flowing through a blood vessel; [0158] discloses that the disclosed algorithm is performed by a CPU which is equivalent structure to the CPU referenced in [0032] of the specification of the subject application which provides corresponding structure for the claimed assignment unit) and assigns route position information capable of identifying an order along a route of the anatomical structure to each position in the anatomical structure ([0072] discloses assigning cross-sections along the bloodstream of the blood vessel; Figs. 6A-6B show that the cross-sections are numbered (CS1, CS2,…), thereby identifying an order along the path of the bloodstream); and a drawing unit that selects the three-dimensional flow velocity vector such that route position information of a position where the three-dimensional flow velocity vector is present is sequentially arranged from one point in the anatomical structure and draws a trajectory indicating a flow of the fluid so as to be visibly recognized ([0043, 0110-0112] discloses displaying a track (trajectory) of blood flow based on the flow-velocity vectors at each cross-section, and Figs. 6A-B show that the path position defined by each cross-section containing the voxels having the flow-velocity vectors are sequentially arranged (CS1, CS2,…) from a previous upstream voxel; [0158] discloses that the disclosed algorithm is performed by a CPU which is equivalent structure to the CPU referenced in [0032] of the specification of the subject application which provides corresponding structure for the claimed drawing unit). 

As to claim 12, Bannae further discloses that the three-dimensional flow velocity vector is obtained from three-dimensional volume data captured by a three-dimensional cine phase contrast magnetic resonance method ([0034] discloses that the flow-velocity vectors are obtained from 3D image data captured by MRI under ECG gated cine-imaging and the phase contrast method). 

As to claim 13, Bannae further discloses that the anatomical structure is a blood vessel, the fluid is blood, and the three-dimensional flow velocity vector is a flow velocity vector of the blood ([0034] discloses that the flow-velocity vectors represent flow velocity of blood in a blood vessel).

As to claim 14, Bannae further discloses that the three-dimensional flow velocity vector is obtained by a result of a blood flow analysis simulation ([0034] discloses that the flow-velocity vectors are obtained by 4D Flow MRI which simulates blood flow). 

As to claim 16, Bannae further discloses that the trajectory is a streamline, a path line, or a streak line (Figs. 6A-B show that the track of the bloodstream is a streamline). 

As to claim 18, Bannae discloses a method for operating the fluid analysis apparatus according to claim 1 comprising an assignment unit and a drawing unit (see above rejection of claim 1), the method comprising: allowing the assignment unit to acquire, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the flow velocity of the fluid in the anatomical structure for each voxel ([0034, 0046] discloses acquiring flow-velocity vectors for each voxel in a three-dimensional image acquired by imaging a patient, the image including blood flowing through a blood vessel) and to assign the route position information capable of identifying the order along the route of the anatomical structure to each position in the anatomical structure ([0072] discloses assigning cross-sections along the bloodstream of the blood vessel; Figs. 6A-6B show that the cross-sections are numbered (CS1, CS2,…), thereby identifying an order along the path of the bloodstream); and allowing the drawing unit to select the three-dimensional flow velocity vector such that the route position information of the position where the three-dimensional flow velocity vector is present is sequentially arranged from one point in the anatomical structure and to draw the trajectory indicating the flow of the fluid so as to be visibly recognized ([0043, 0110-0112] discloses displaying a track (trajectory) of blood flow based on the flow-velocity vectors at each cross-section, and Figs. 6A-B show that the path position defined by each cross-section containing the voxels having the flow-velocity vectors are sequentially arranged (CS1, CS2,…) from a previous upstream voxel). 

As to claim 19, Bannae discloses a non-transitory computer readable recording medium storing a fluid analysis program that causes a computer to function as the fluid analysis apparatus according to claim 1 (see above rejection of claim 1; [0162] discloses memory medium storing programs corresponding to the functions disclosed), the function comprising: causing the assignment unit that acquires, from the three-dimensional volume data obtained by capturing the image of the object including the anatomical structure in which the fluid flows, the information of the three-dimensional flow velocity vector indicating the a flow velocity of the fluid in the anatomical structure for each voxel ([0034, 0046] discloses acquiring flow-velocity vectors for each voxel in a three-dimensional image acquired by imaging a patient, the image including blood flowing through a blood vessel) and assigns the route position information capable of identifying the order along the route of the anatomical structure to each position in the anatomical structure ([0072] discloses assigning cross-sections along the bloodstream of the blood vessel; Figs. 6A-6B show that the cross-sections are numbered (CS1, CS2,…), thereby identifying an order along the path of the bloodstream); and causing the drawing unit that selects the three-dimensional flow velocity vector such that the route position information of the a position where the three-dimensional flow velocity vector is present is sequentially arranged from one point in the anatomical structure and draws the trajectory indicating the flow of the fluid so as to be visibly recognized ([0043, 0110-0112] discloses displaying a track (trajectory) of blood flow based on the flow-velocity vectors at each cross-section, and Figs. 6A-B show that the path position defined by each cross-section containing the voxels having the flow-velocity vectors are sequentially arranged (CS1, CS2,…) from a previous upstream voxel).

As to independent claim 20, Bannae discloses a fluid analysis apparatus (Abstract discloses that Bannae is directed to a medical image processing apparatus that calculated flow-velocity of fluid) comprising: a memory that stores commands to be executed by a computer; and a processor that is configured to execute the stored commands ([0038] discloses memory circuitry storing programs executed by a processor), wherein the processor performs a process of acquiring, from three-dimensional volume data obtained by capturing an image of an object including an anatomical structure in which a fluid flows, information of a three-dimensional flow velocity vector indicating a flow velocity of the fluid in the anatomical structure for each voxel ([0034, 0046] discloses acquiring flow-velocity vectors for each voxel in a three-dimensional image acquired by imaging a patient, the image including blood flowing through a blood vessel) and assigning route position information capable of identifying an order along a route of the anatomical structure to each position in the anatomical structure ([0072] discloses assigning cross-sections along the bloodstream of the blood vessel; Figs. 6A-6B show that the cross-sections are numbered (CS1, CS2,…), thereby identifying an order along the path of the bloodstream), and a process of selecting the three-dimensional flow velocity vector such that route position information of a position where the three-dimensional flow velocity vector is present is sequentially arranged from one point in the anatomical structure and drawing a trajectory indicating a flow of the fluid so as to be visibly recognized ([0043, 0110-0112] discloses displaying a track (trajectory) of blood flow based on the flow-velocity vectors at each cross-section, and Figs. 6A-B show that the path position defined by each cross-section containing the voxels having the flow-velocity vectors are sequentially arranged (CS1, CS2,…) from a previous upstream voxel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bannae in view of U.S. Patent Application Publication No. 2014/0316758 to Yagi et al. (hereinafter “Yagi”).
As to claim 2, Bannae discloses that the same route position (e.g., CS1, CS2, etc.) is assigned to an entirety of each cross section of the blood vessel (Figs. 6A-B). Thus, the route position of a center point in the cross section will be the same as all other points in the cross section. However, Bannae does not expressly disclose centerline extraction. That is, Bannae does not expressly disclose that the assignment unit extracts a center line of the anatomical structure, assigns route position information along the center line, and assigns the same route position information as the route position information assigned to the center line to each position in a cross section perpendicular to the center line of the anatomical structure. 
Yagi, like Bannae, is directed to analyzing blood flow using blood vessel images (Abstract). Yagi discloses extracting centerlines of the blood vessels, dividing the center lines into multiple segments each of which corresponds to a blood vessel, and obtaining cross-sectional areas perpendicular to the center line ([0118] and Figs. 5-6). Notably, these cross-sections are analogous to the cross sections of Bannae.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bannae to extract a centerline of the blood vessel and assign the cross-sections based on the centerline, as taught by Yagi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately obtain the cross-sections.

As to claim 3, the proposed combination of Bannae and Yagi further teaches that the assignment unit assigns the same route position information as the route position information assigned along the center line of the anatomical structure closest to the three-dimensional flow velocity vector in the anatomical structure (Figs. 6A-B of Bannae discloses that the same route position (e.g., CS1, CS2, etc.) is assigned to each voxel in each cross section of the blood vessel; [0118] of Yagi discloses centerline extraction and the extraction of the cross-sections based thereon; the reasons for combining the references are the same as those discussed above in conjunction with claim 2). 

As to claim 4, Bannae does not expressly disclose that the drawing unit draws the trajectory on a morphological image obtained by projecting a morphology of the anatomical structure to a projection plane so as to be visibly recognized. However, Yagi discloses drawing vectors on a morphological image obtained by projecting the 3D vascular morphology onto a 2D image plane ([0115-0117] and Fig. 23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bannae to draw the streamline on a morphological image obtained by projecting the 3D vascular morphology onto a 2D image plane, as taught by Yagi, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to visualize blood flow on a more anatomically accurate image.

Claims 5 and 6 recite features identical to those recited in claim 4, with dependencies on claims 2 and 3, respectively (See rejection of claims 2 and 3 above). Accordingly, claims 5 and 6 are rejected for reasons similar to those discussed above in conjunction with claim 4. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bannae in view of “Cerebrospinal Fluid Flow Dynamics in the Central Nervous System” by Sweetman et al. (hereinafter “Sweetman”).
As to claim 15, Bannae does not expressly disclose that the fluid is cerebrospinal fluid and the three-dimensional flow velocity vector is a flow velocity vector of the cerebrospinal fluid. However, Sweetman discloses visualizing flow trajectories of cerebrospinal fluid based on velocity vectors (See at least Figs. 6 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the algorithm of Bannae to cerebrospinal fluid to visualize flow trajectories of cerebrospinal fluid based on velocity vectors, as taught by Sweetman, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to help quantify intracranial dynamics of the human brain (Introduction of Sweetman). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bannae in view of “Experimental Study of Aortic Flow in Ascending Aorta via Particle Tracking Velocimetry” by Gulan et al. (hereinafter “Gulan”).
As to claim 17, Bannae does not expressly disclose that the trajectory is drawn by a particle tracking method. 
Gulan, like Bannae, is directed to analyzing blood flow in human vessels (Abstract). Gulan discloses using a particle tracking method to derive trajectories from velocity vectors (Abstract and Figs. 12 and 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bannae to use particle tracking to derive the velocity vectors used to draw the trajectories, as taught by Gulan, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to derive accurate velocity vectors. 

Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Flow Imaging in an End-to-Side Anastomosis Model Using Two-Dimensional Velocity Vectors” by Maniatis is directed to blood flow analysis using velocity vectors. Maniatis contemplates visualization of velocity vectors along cross sections of the vessel, the cross sections numbered sequentially along the flow of fluid. This is pertinent to the claimed route position information of the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663